Citation Nr: 0213180	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-20 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to an increased rating for postoperative 
residuals of a left knee injury with anterior cruciate 
ligament tear, currently evaluated as 20 percent disabling.

Entitlement to a separate compensable evaluation for 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to December 
1984.  The veteran also had a period of active duty for 
training dated between October 1993 and May 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which continued a 10 percent disabling 
rating for postoperative residuals of the service connected 
injury to the left knee.  In addition, the matter comes 
before the Board on appeal from a May 1999 rating decision, 
which denied entitlement to a separate evaluation for 
arthritis of the left knee, but increased the evaluation for 
the left knee disorder from 10 percent disabling to 20 
percent disabling, effective August 15, 1997.

The Board has recharacterized the issues on appeal as they 
appear on the cover page of the instant decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The medical evidence of record reflects severe impairment 
of the veteran's left knee.

3.  Degenerative arthritis of the left knee is established by 
x-ray evidence and painful motion.




CONCLUSIONS OF LAW

1. The criteria for entitlement to a 30 percent evaluation 
for postoperative residuals of a left knee injury with 
anterior cruciate ligament tear have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, including §  4.71a, Diagnostic Codes 
5256-5262 (2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001)(to 
be codified as amended at 38 C.F.R. §§  3.102, 3.159).

2.  The criteria for entitlement to a separate 10 percent 
evaluation for arthritis of the left knee have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, including § 4.71a, 
Diagnostic Code 5003 (2001); 66 Fed. Reg. 45, 630-32 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. §§  3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible. 38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim, including 
the requirements for an increased rating and separate 
evaluation for arthritis, by means of the discussions in the 
March 1998, May 1999, and September 2000 rating decisions, a 
May 1998 development letter, the September 2000 Statement of 
the Case, and the March 2001 Supplemental Statement of the 
Case (SSOC).  The veteran was specifically notified of the 
duty to assist and notice provisions of the VCAA in the March 
2002 SSOC.  In light of the Board's decision to grant the 
maximum benefits allowable under diagnostic code 5257 for 
post-operative residuals of a left knee injury with anterior 
cruciate ligament tear and a separate evaluation for 
arthritis of the left knee, the Board's decision to proceed 
in adjudicating these claims does not, therefore, prejudice 
the veteran in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Historically, in a February 1995 rating decision, service 
connection was granted for left anterior cruciate ligament 
injury and evaluations were assigned as follows: 30 percent 
from June 5, 1994; 100 percent evaluation from June 22, 1994 
pursuant to 38 C.F.R. § 4.30; and 10 percent from October 1, 
1994.  The veteran filed a claim for an increased rating in 
August 1997.  In a March 1998 rating decision, the 10 percent 
disabling rating was continued. The veteran disagreed with 
the 10 percent rating and initiated this appeal.  Pursuant to 
a May 1999 rating decision, the veteran's postoperative left 
knee injury with anterior cruciate ligament tear was 
increased to 20 percent disabling effective August 1997. As 
the veteran has not expressed any desire to limit his appeal 
to a specific disability rating, the issue remains in 
appellate status. AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Board notes that the veteran was also awarded various 
periods of temporary total ratings while the issue of 
entitlement to an increased rating for postoperative 
residuals of a left knee injury with anterior cruciate 
ligament tear, was in appellate status.

I. Entitlement to an increased rating for postoperative 
residuals of a left knee injury with anterior cruciate 
ligament tear, currently evaluated as 20 percent disabling.

The veteran contends that he is entitled to a 30 percent 
rating for postoperative residuals of a left knee injury with 
anterior cruciate ligament tear.  Specifically, the veteran 
asserts that his disability has increased in severity due to 
pain, weakness, popping, instability, and multiple surgeries 
of the left knee.

The veteran's postoperative residuals of a left knee injury 
with anterior cruciate ligament tear are currently assigned a 
20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which requires moderate knee impairment due to 
recurrent subluxation or lateral instability; a 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's left knee symptomatology more closely approximates 
the criteria for the next higher 30 percent rating. See 
38 C.F.R. §§ 4.3,  4.7.  Though the RO denied the veteran's 
claim for an increased rating on the basis that pain was 
already contemplated in the 20 percent evaluation they 
assigned under Diagnostic Code 5257, the Board notes that 38 
C.F.R. §§ 4.40 and 4.45, with respect to pain, are 
inapplicable to ratings under Diagnostic Code 5257 because it 
is not predicated on loss of range of motion. See Johnson v. 
Brown, 9 Vet. App. 7, 12 (1996). 

While the Board is aware that the June 2000 and November 2001 
VA examinations found the left knee to be stable, the Board 
finds that the veteran has undergone multiple surgeries of 
his left knee evidencing severe recurrent impairment.  In 
July 1997, a left knee arthroscopic debridement and loose 
body removal was performed after the veteran began 
experiencing pain radiating along the medial and lateral 
femoral condyles to the joint line, locking with pain over 
the medial femoral condyle, and a loose body over the medial 
suprapatellar region.  A left knee arthroscopic debridement 
and loose body removal was again performed in December 1998 
due to a recurrence of symptoms of pain with locking and 
catching.  

In a February 1999 medical opinion, Dr. J.M.B indicated that 
the veteran had a positive pivot shift and 1.5 anterior 
drawer sign.  He also stated that he was concerned that the 
veteran may have retorn his cruciate ligament due to the 
"dramatic laxity noted..."  Upon VA examination in March 
1999, the veteran complained of feelings of instability in 
the knee and physical examination revealed some anterior 
cruciate ligament laxity.  The examiner found that the 
veteran had a considerable amount of knee pathology.  
Subsequent to this, in February 2000, a proximal tibial 
osteotomy, realignment, arthroscopy, and hardware removal was 
performed for continued complaints of pain and a 2 degree 
varus alignment on leg lengths.

Therefore, based on the foregoing, a 30 percent rating is 
warranted for post-operative residuals of a left knee injury 
with anterior cruciate ligament tear.  The Board finds that 
there are no other potentially applicable rating criteria 
that would allow for a higher rating.  The record does not 
reflect, nor does the veteran contend, that there is 
ankylosis of the left knee to warrant a higher rating under 
Diagnostic Code 5256 or extension of the leg limited to 30 
degrees to warrant a higher rating under Diagnostic Code 
5261. See 38 C.F.R. § 4.71a. 

II. Entitlement to a separate compensable evaluation for 
arthritis of left knee.

In a September 2000 rating decision, the RO found that there 
was positive evidence of degenerative arthritis of the left 
knee.  They did not grant the veteran a separate evaluation 
for arthritis and instead reclassified the veteran's 
disability as left knee injury with anterior cruciate 
ligament tear, postoperative, with degenerative changes.  The 
veteran is contending that he is entitled to a separate 
evaluation for arthritis of the left knee.

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. See 38 C.F.R. 
§ 4.71a.  When, however, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. Id.  
Pursuant to VAOPGPREC 9-98, a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.

In the instant case, degenerative arthritis has been clearly 
established by x-ray evidence, to include x-rays dated in 
February 2000, April 2000, May 2000, and November 2001. See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Painful motion has 
also been established. See 38 C.F.R. § 4.59.  Upon physical 
examination in June 2000, the veteran was not able to squat.  
Range of motion was from 0 to 110 degrees with discomfort 
found upon flexion at 100 degrees.  Though the veteran's gait 
was normal, he favored his left knee slightly.  Upon VA 
examination in November 2001, slight crepitus was found to be 
present and the veteran was again found to favor his left 
knee while walking.  Therefore, the Board finds that based on 
the evidence of record, and in light of the applicable laws 
and regulations, a separate rating is warranted for 
degenerative arthritis of the left knee.

Conclusion
 
In reaching the foregoing determinations, the clinical 
manifestations of the veteran's postoperative residuals of a 
left knee injury with anterior cruciate ligament tear and 
arthritis of the left knee and their effects on the veteran's 
earning capacity and ordinary activity have been considered. 
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating. See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of an evaluation other than 
those noted above.  

Finally, the evidence does not reflect that the veteran's 
postoperative residuals of a left knee injury with anterior 
cruciate ligament tear and arthritis of the left knee have 
caused marked interference with employment such that 
application of the regular schedular standards is rendered 
impracticable.  As previously noted, the veteran has been 
awarded periods of temporary total ratings based on surgical 
procedures and treatment necessitating convalescence.  The VA 
Schedule for Rating Disabilities is premised on the average 
impairment in earning capacity.   Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent rating for postoperative 
residuals of a left knee injury with anterior cruciate 
ligament tear is granted, subject to controlling regulations 
affecting the payment of monetary awards.  

Entitlement to a separate 10 percent rating for arthritis is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

